Citation Nr: 0711276	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had verified active service from November 1990 to 
May 1991, including service in Operations Desert 
Shield/Desert Storm from December 21, 1990, to May 13, 1991, 
in addition to unverified service from November 1988 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in December 2004 
and January 2006, at which times it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's lung disorder has been diagnosed as asthma 
and suspected sarcoidosis.  

2.  There is no evidence of asthma or sarcoidosis in service, 
or for many years thereafter, nor is such shown to be related 
to any incident of service


CONCLUSION OF LAW

A lung disorder, to include asthma and suspected sarcoidosis, 
was not incurred in or aggravated by active service, 
including as due to undiagnosed illness.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.317 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a May 2002 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence.  In February 2005 and March 2006 
letters, the RO reiterated the above and asked the veteran to 
send any evidence in his possession that pertains to the 
claim.  Then, in a June 2006 letter, the RO provided notice 
of the information and evidence needed to establish a 
disability rating and an effective date for the disability on 
appeal.  The claim was last readjudicated in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  The veteran has not 
indicated any outstanding records pertinent to his claim.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, private 
medical records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sarcoidosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

VA is also authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2011.  38 C.F.R. 
§ 3.317; 71 Fed. Reg. 75669, 75672 (Dec. 18, 2006).  
Compensation is payable under these provisions if by history, 
physical examination, and laboratory tests the disability 
cannot be attributed to any known clinical diagnosis.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 2001).  A 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other disability determined by VA to meet these criteria; or 
any diagnosed illness found by VA to warrant a presumption of 
service connection.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).

After review, the Board finds that the veteran's lung 
disorder has been diagnosed as asthma and suspected 
sarcoidosis.  In this regard, the Board notes that an October 
2006 VA examination report specifically provides the above 
diagnoses.  Thus, the veteran's lung disorder has been 
attributed to known clinical diagnoses.  Moreover, to date, 
the Secretary has not determined that asthma or sarcoidosis 
warrants a presumption of service connection under 38 
U.S.C.A. § 1117.  As such, the Gulf War presumption of 
service connection does not apply in this case and service 
connection for a lung disorder due to an undiagnosed illness 
is denied.  Id.  

The fact that the veteran is not entitled to service 
connection on a presumptive basis for an undiagnosed illness 
does not preclude an evaluation as to whether he is entitled 
to service connection under another presumptive basis or on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records note the veteran 
providing a history of asthma as a child on a June 1993 
Report of Medical History with no current symptoms.  
Otherwise, his service medical records are negative for 
complaints, treatment, or findings of any respiratory 
condition.  

The earliest post-service medical evidence is dated in 2001, 
which is many years after separation.  At that time a chest 
x-ray was within normal limits.  A February 2002 Persian Gulf 
Examination noted the veteran reporting shortness of breath 
since 1995.  

The Board acknowledges that a June 2005 VA examination report 
reflects the opinion that it was "at least as likely as 
not" that the veteran's current respiratory complaints were 
related to his active service.  However, the basis for that 
opinion was, apparently, in large part the veteran's 
statement that his symptoms of dyspnea began in 1989, "while 
serving in the Gulf War," at which time he "slept near oil 
fires and was exposed to asbestos."  As the record shows, 
however, the veteran first served in the Persian Gulf no 
earlier than November 1990.  Significantly, the beginning 
date of the Persian Gulf War is set by regulation as August 
2, 1990.  38 U.S.C.A. § 101 (33) (West 2002); 38 C.F.R. § 
3.2(i) (2006).  Moreover, service medical records show no 
respiratory complaints.  Thus, the June 2005 VA examination 
report was based on an inaccurate factual premise and is not 
supported by the service medical records.  Consequently, it 
is entitled to little probative weight.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

In October 2006, the veteran underwent a new VA examination.  
The examiner noted the veteran's history of asthma as a 
child, that the veteran slept outdoors near oil fires in the 
Persian Gulf, that he smokes less than a pack of cigarettes a 
day, and that he worked from 1991 to 2000 for Fuji making 
typewriter ribbons for which he wore a dust mask.  

After examination, objective testing, and review of the 
claims file, the examiner opined that it is "less likely 
than not that the veteran's chronic pulmonary pathology 
(asthma and suspected sarcoidosis) is related to the 
veteran's active service including his service during the 
Persian Gulf War."  The examiner explained that the veteran 
has a history of asthma as a child, that his service medical 
records reflect no problems with asthma during active duty, 
and that his asthma became reactivated some time after 
military service.  As this opinion was based on a thorough 
review of the claims file, provided an accurate discussion of 
the evidence of record including service medical records, and 
is consistent with the other evidence of record, the Board 
finds this opinion to be the most probative.

Moreover, there is no evidence of sarcoidosis within one year 
following his discharge from active duty.  Thus, presumptive 
service connection as a chronic condition is not shown.  

The Board acknowledges the veteran's contentions that he has 
a lung disorder, to include as due to an undiagnosed illness, 
that is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a lung disorder, to include as an 
undiagnosed illness, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


